DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 9-12 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by WO 2006/078046 A2 (herein “Motoyama”).
As to claims 1, 5, and 11: Motoyama describes a method for making water absorbent resin particles (see the abstract). Motoyama describes an example (see Example 2 at p. 77, l. 25 to p. 78, l. 10 and the supporting disclosure of Example 1 at p. 77, ll. 3-23) comprising preparing a base resin (see referential water-absorbing resin (1) at p. 78, ll. 4-5, and its production in Reference Example 1 at p. 75, l. 30 to p. 76, l. 26) comprising units of sodium acrylate (see p. 76, l. 1) and the internal crosslinking agent polyethylene glycol diacrylate (see p. 76, ll. 3-5); mixing the hydrophobic material sorbitan monostearate which has an HLB of 4.7 (see p. 78, ll. 5-6), the hydrophilic polymer polyacrylic acid (see p. 77, ll. 6-7), and the surface crosslinking agent glycerin (see p. 77, l. 6); and increasing the temperature to 180 °C (see p. 77, ll. 14-15).
As to claim 2: Motoyama further discloses that the base resin is preliminarily mixed with the sorbitan monostearate (see p. 78, ll. 3-5). Motoyama does not disclose any solvent in this step, and therefore the components appear to be dry mixed. The surface crosslinking agent and hydrophilic polymer are then mixed therewith (see p. 77, ll. 5-11).
As to claim 3: Motoyama further discloses that the crosslinking agent and hydrophilic polymer are mixed in the form of an aqueous solution (see p. 77, ll. 5-7).
As to claim 4: The material sorbitan monostearate has a melting point of 53-57 °C which is below the increased temperature of 180 °C.
As to claim 6: The cited hydrophilic polymer polyacrylic acid has an HLB (as calculated by the examiner) of about 12.
As to claim 9: The cited material sorbitan monostearate is mixed in an amount of 0.5 parts by weight relative to 100 parts by weight of the base resin (see p. 78, ll. 4-5).
As to claim 10: The cited hydrophilic polymer polyacrylic acid is mixed in an amount of 0.2 prats by weight relative to 100 parts by weight of the base resin (see p. 77, ll. 4-7).
As to claim 12: The base resin is made by polymerizing sodium acrylate (see p. 76, l. 1), the internal crosslinking agent polyethylene glycol diacrylate (see p. 76, ll. 3-5), and the polymerization initiator sodium persulfate (see p. 76, l. 10); forming a hydrogel (see p. 76, l. 13); drying the hydrogel (see p. 76, l. 21); grinding (see p. 76, l. 22); and sieving (see p. 76, ll. 22-23).

Allowable Subject Matter

Claims 7-8 and 13 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form. Claims 14-19 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764